Citation Nr: 0615513	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-04 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asbestosis disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from February 1956 to 
December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in 
October 2004 when it was remanded for additional evidentiary 
development.  


FINDING OF FACT

The veteran's lung cancer, chronic parenchymal pulmonary 
abnormality (to include interstitial fibrosis (i.e. 
asbestosis)), and chronic pleural abnormality (to include 
pleural plaques) are causally related to the veteran's 
asbestos exposure during his period of active service.  


CONCLUSION OF LAW

The veteran's lung cancer, chronic parenchymal pulmonary 
abnormality (to include interstitial fibrosis (i.e. 
asbestosis)), and chronic pleural abnormality (to include 
pleural plaques) were incurred in the veteran's active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA also sets forth certain 
assistance requirements.  However, discussion of VCAA 
compliance is not necessary in this case since there is no 
resulting prejudice to the veteran as a result of any VCAA 
deficiency in view of the Board's favorable decision on the 
merits of his appeal.  

Criteria

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

With regard to arguments raised as to asbestos exposure, the 
Board notes that there is no specific statutory guidance with 
regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases 
(May 11, 1988) (DVB Circular) provides guidelines for 
considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular have been included in a VA Adjudication Procedure 
Manual, M21-1 (M21- 1), Part VI, 7.21.  The United States 
Court of Appeals for Veterans Claims (hereinafter Court) has 
held that VA must analyze an appellant's claim to entitlement 
to service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols under these 
guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos- 
related disease can develop from brief exposure to asbestos 
or as a bystander.  The guidelines identify the nature of 
some asbestos-related diseases.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  See 
M21-1, part VI, para. 7.21(a)(1).

The Court has further held that in adjudicating asbestos-
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that rating specialists are to develop 
any evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).

Factual Background

The veteran's service records were reported to have been 
destroyed by the fire at the National Personnel Records 
Center in 1973.  

Private records dated in 1978 demonstrate that the veteran 
was diagnosed with carcinoma of the lung.  

In a statement dated in June 2002, the veteran reported he 
was exposed to asbestos at different times.  He indicated 
that he was assigned to a fueling facility which had 
asbestosis fire blankest.  He also wrote that he was exposed 
to asbestos dust while performing routine maintenance on 
truck's brakes and clutches and also while fabricating 
asbestos gaskets.  He asserted that he was never provided 
with respiratory safety equipment when working on the trucks.  

Associated with the claims file is an April 1998 report of a 
private pulmonary function test which was interpreted as 
revealing chronic obstructive pulmonary disease.  An 
additional interstitial component also could not be excluded.  
No prior tests were available for comparison.  An 
accompanying letter from a private physician includes the 
opinion that the veteran had asbestosis and asbestos-related 
pleural disease.  The diagnosis was based on occupational 
exposure in intensity, duration, and latency, chest 
radiographic criteria for asbestos related pleural disease 
and interstitial fibrosis, hypoxemia by oximetry and a 
decreased Diffusion Capacity by Pulmonary Function Test.  The 
physician also noted that the veteran had lung cancer 
associated with asbestos exposure.  In January 2003, the same 
physician reported that he had evaluated the veteran in April 
1998 and concluded that he had asbestosis and asbestos 
related pleural disease.  The physician wrote that the 
veteran had occupational exposure to asbestos for over four 
decades including two years of military exposure from 
asbestos dust from brake linings, gaskets, and clutch disks.  
The physician opined that it was clear that the veteran's 
exposure to asbestos while in the military contributed to his 
asbestos-related pleural disease, Asbestosis and asbestos 
related lung cancer.  

A private report of consultation dated in May 2002 indicates 
that the veteran had a 60 pack year history of smoking who 
quit ten years prior.  He also had fairly extensive asbestos 
exposure from his work in construction.  

In August 2002, the veteran wrote that his first exposure to 
asbestos was in the military.  He also reported post-service 
exposure based on his employment in construction but this was 
not on a daily basis.  

Private pulmonary function testing conducted in August 2002 
was interpreted as revealing severe obstructive airways 
disease and possible emphysema.  

In his September 2003 statement, the veteran reported that he 
was exposed to asbestos on all most a daily basis.  He 
reported that he was not a plumber in service but worked in 
on trucks.

VA obtained an expert medical opinion to determine if there 
was a link between the asbestos exposure reported during 
active duty and the veteran's current asbestos related 
disability.  A pulmonary staff physician promulgated the 
requested report in November 2005.  She noted that, for 
purposes of the opinion, the physician was assuming that the 
veteran was exposed to asbestos during service from February 
1956 to December 1957.  She opined that it was at least as 
likely as not (a 50% or higher degree of probability) that 
the veteran's lung cancer which was diagnosed in 1978 was 
causally related to his service exposure to asbestos fibers.  
She opined that it was at least as likely as not that the 
veteran's current parenchymal pulmonary abnormality was 
causally related to the veteran's service exposure to 
asbestos fibers.  The physician also opined that it was at 
least as likely as not that the veteran's current chronic 
pleural abnormality, including pleural plaques, was causally 
related to his service exposure to asbestos fibers.  The 
physician supported her opinions with cites to a 2004 article 
in the American Journal of Respiratory Critical Care 
Medicine.  

Associated with the claims file is evidence indicating that 
the veteran was assigned to a Quartermasters outfit.  He has 
also presented pictures which provide some evidence that he 
was assigned to a fuel depot for a period of time. 

Analysis

Resolving reasonable doubt in favor of the veteran, the Board 
finds that the veteran's reports of his exposure to asbestos 
during active duty are plausible based on the evidence of 
record.  The Board is therefore presented with evidence of 
record which includes a competent diagnosis of asbestos 
related disability as well as competent evidence of record 
linking the disability, to the veteran's exposure to asbestos 
during active duty.  There is no medical evidence of record 
opposing the link.  Based on the above medical reports, the 
Board finds that the veteran does suffer from asbestos 
related disorders and that the asbestos related disorders 
have been sufficiently linked to his military service.  In 
sum, the Board finds that the statutory and regulatory 
criteria for entitlement to service connection for asbestos 
related disability have been met.  


ORDER

Entitlement to service connection for lung cancer, chronic 
parenchymal pulmonary abnormality (to include interstitial 
fibrosis (i.e. asbestosis)), and chronic pleural abnormality 
(to include pleural plaques) is warranted.  The appeal is 
granted.  



____________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


